






Fulton Financial
CORPORATION




Time-Vested Restricted Stock Unit Award Agreement
[Date]
[Name]
[Address]
[Address]


Re:
Time-Vested Restricted Stock Unit Award under the Fulton Financial Corporation
(the “Company”) Amended and Restated Equity and Cash Incentive Compensation
Plan, as may be further amended (the “2013
Plan”)                                        

Dear _________:
Congratulations. You are the recipient of a Time-Vested Restricted Stock Unit
Award under the 2013 Plan. The Award has the following terms and conditions.
Unless specifically mentioned below, the Award has the terms set forth in the
2013 Plan as of the Award Date.
Award Provision
Description
Awarded to:
 
Award Date:
 
No. of Shares:
 
Exercise Price:
$0.00 per share
Schedule for lapse of forfeiture restrictions:
 
  Lapse on death, Disability or Retirement?:
____ Yes____ No
  Retirement payment six-month delay?:
____ Yes____ No
Right to Dividend Equivalents?:
____ Yes____ No
  Dividend Equivalent Restrictions:
 
Other Terms authorized under 2013 Plan:
 



Upon lapse of forfeiture restrictions on all or a portion of this Award, you are
authorized to tender back to the Company shares under the Award in payment of
applicable taxes.


Very Truly Yours,
 
[Signatory]


By my signature below, I hereby acknowledge receipt of this Award, which was
made to me on the Award Date shown above under, and subject to the terms and
conditions of the 2013 Plan. I further acknowledge having received a copy of the
2013 Plan and the prospectus describing the 2013 Plan.


Signature: ________________________________        Date: ____________________






